Judgment, Supreme Court, New York County, rendered November 17, 1972, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree, robbery in the third degree and assault in the second degree, and sentencing him to concurrent indeterminate terms of imprisonment not exceeding 10 years unanimously modified, on the law, to the extent of reversing the conviction of robbery in the third degree and dismissing said count of the indictment. Except as so modified, the judgment is otherwise affirmed. Appellant correctly contends, and the People now concede, that the robbery in the third degree count was a lesser inclusory concurrent count of robbery in the first and second degrees. Accordingly, the conviction upon the greater submitted counts required a dismissal of the lesser offense. (GPL 300.40; People v. Pyles, 44 A D 2d 784.) Concur — Stevens, J. P., Markewich, Murphy, Capozzoli and Nunez, JJ.